On September 24, 2009, the defendant was sentenced to a commitment to the Department of Corrections for a term of fifteen (15) years, with ten (10) years suspended for the offense of Count I: Vehicular Homicide While Under the Influence, a felony.
On April 2, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present via videoconference and was represented by Kris Copenhaver. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be waived.
Done in open Court this 2nd day of April, 2010.
DATED this 19th day of April, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.